











TRADEMARK ASSIGNMENT AGREEMENT




WHEREAS, CorCell, Inc., a Delaware corporation, having a place of business at
1717 Arch Street, Suite 1410, Philadelphia, PA 19103, (hereinafter “CorCell”),
has adopted and used the trademarks and service marks listed in Schedule “A”
attached hereto (hereinafter the “Marks”);

WHEREAS, certain of the Marks are registered in the United States Patent and
Trademark Office;

WHEREAS, CorCell is owner of the United States Trademark and Service Mark
Registrations set forth  in Schedule “A” hereto (hereinafter “Registrations”);
and

WHEREAS, Cord Blood America, Inc., a Florida corporation, having a place of
business at 9000 Sunset Boulevard, Suite 400, Los Angeles, CA  90069
(hereinafter “CBA”), is desirous of acquiring said Marks and Registrations,
together with the goodwill of the business associated therewith.

NOW, THEREFORE, for good valuable consideration, the full receipt and
sufficiency all of which are hereby acknowledged, and intending to be legally
bound hereby:  

1.

CorCell hereby assigns, transfers and conveys to CBA, CorCell’s entire right,
title and interest in and to said Marks and Registrations, together with the
goodwill of CorCell’s business associated therewith;

2.

CorCell hereby assigns to CBA all causes of action, claims and rights to damages
or profits, due or accrued, arising out of past infringement of the Marks and
Registrations, or








i




--------------------------------------------------------------------------------







injury to the goodwill associated with the Marks and Registrations, as well as
the rights to sue for and recover the Marks and Registrations in CBA’s own name;
and

3.

CorCell represents and warrants that it will reasonably cooperate (i) in any
actions necessary for CBA to prosecute, renew or register its rights, title and
interests in and to the Marks and Registrations, including United States and
foreign registrations, at CBA’s expense (except to the extent that CorCell is
required to indemnify CBA for any of the above actions pursuant to the Asset
Purchase Agreement dated October __, 2006, to which CorCell and CBA are parties
(the “Purchase Agreement”)), and (ii) in any actions brought to enforce the
rights accompanying this Assignment against third parties, at CBA’s expense
(except to the extent that CorCell is required to indemnify CBA for any of the
above actions pursuant to the Purchase Agreement).

4.

Upon information and belief, the Registrations listed on Schedule “A” hereto
will expire on the dates listed under the heading entitled “Expiration Date.”

5.

Upon information and belief, CorCell has not discontinued the use, with an
intention not to resume use, of the Marks listed in Schedule “A” hereto.

IN WITNESS WHEREOF, CorCell has caused this Trademark Assignment Agreement to be
executed by its duly authorized representative on the date last set forth below.

 

CORCELL, INC.,

a Delaware corporation

 

 

 

By:

/s/ Marcia A. Laleman

 

Name:

Marcia A. Laleman

 

Title:

President

















ii




--------------------------------------------------------------------------------







SCHEDULE A

UNITED STATES TRADEMARK AND SERVICE MARK REGISTRATIONS

in the name of CorCell Inc.

Mark

Registration

No.

Registration

Date

Int’l

Classification

Expiration

Date

EXPECTATIONS

2,993,161

09/06/2005

9, 16, 42

09/06/2015

SAVING BABY’S CORD BLOOD

2,962,036

06/14/2005

44

06/14/2015

NOW, YOU CAN GIVE LIFE AND SAVE LIFE AT THE SAME TIME.

2,889,134

09/28/2004

44

09/28/2014

FOR WHAT YOU’RE NOT EXPECTING.

2,865,144

07/20/2004

44

07/20/2014

CORCELL (Stylized)

2,901,663

11/09/2004

44

11/09/2014

CORCELL and Design

2,906,423

11/30/2004

44

11/30/2014

YOUR BABY’S LIFELINE

3,119,792

07/25/2006

39, 42

07/25/2016




UNREGISTERED TRADEMARKS AND SERVICE MARKS

in the name of CorCell Inc.




PUREPATH™











iii


